Opinion by
Orlady, J.,
The judgment which the court below refused to open was entered against the lessee who had signed and sealed it, and who was charged with the performance of the covenants in the lease for the premises which she occupied. The lease supporting the judgment provided for a- tenancy from month to month, and possession of the premises was taken at the beginning of the term.
The landlord accepted the lease as made by the tenant, and, in affirmance of it, he made several demands for rent which proved futile in producing the money. He then entered the judgment in ejectment for recovery of possession of the property.
The case of Jennings v. McComb, 112 Pa. 518, is not a parallel one. The lease in this case is not in contravention of the statute of frauds one of the purposes of which was for the protection of landowners, and was intended to guard them against prejudice in the proof of parol contracts; hence the requirements of the statute are answered by a memorandum in writing signed by the party to be charged therewith. If therefore it is signed by the vendor alone and delivered to the vendee, who accepts and acts under it, it is all that the statute requires: Lowry v. Mehaffy, 10 Watts, 387; Cadwalader v. App, 81 Pa. 194.
The judgment was self-sustaining on the record: Stewart v. Lawson, 181 Pa. 549.
The assignments of error are overruled, and the judgment is affirmed.